Action to reinstate the plaintiff to the position or office of business agent, from which he was removed by an unincorporated association of which he is a member, and for damages for the alleged removal. Order denying plaintiff’s motion for a temporary injunction, denying defendant’s motion for summary judgment, and denying cross applications for judgment on the pleadings, modified on the law by striking the word “ denied ” from the second ordering paragraph and substituting in place thereof the word “ granted.” As thus modified, the order, insofar as appealed from, is affirmed, without costs. No essential fact is in dispute, and no triable issue exists. The documentary evidence, the verity or conelusiveness of which is not in question, sufficiently establishes the defenses. Plaintiff, although removed from the paid employment of business agent, was not expelled as a member of the organization, and it does not appear that he was denied any legal right. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.